YESTENHAVER, J.
Epitomized Opinion
This was_ an action brought by the U. S. Govern-nent to enjoin and dissolve an agreement and com-fination by various glass manufacturers and labor >rganizations as in restraint of interstate commerce. Dne of the parties to this wage agreement was the National Association of Window Glass Mfgrs., which [vas composed of substantially all the makers and producers of hand-blown window glass in this coun-ry. The other party, National Association of Win-low Glass Workers, comprised alLthe skilled work-nen in the hand-blown window glass industry. The ontract provided that all the factories in which vindow glass was manufactured by hand were to le divided into two classes, and each class per-nitted to operate only half ,of the time, during vhich the other class must remain idle. The gov-irnment claimed that this agreement restricted inter-tate commerce and that the transaction came within he provisions of the Sherman Anti-Trust Act. The lefendants contended that that agreement did not lireetly involve interstate commerce; that the agree-nent was made in good faith even though it indi-eetly affected interstate commerce; and that the •estrictions on interstate commerce were not unreasonable. In granting the decree prayed for, the our held:
1. The agreement between two national assoeia-ions directly restrained interstate commerce, and vas material and substantial rather than indirect ,nd incidental.
2. The manufacture and production of articles ntended for shipment into another state was not nterstate commerce. ,
3. Although the Sherman Anti-Trust Act prohibits he unreasonable restraint of trade, the agreement vas illegal as it was unreasonable in restraint.